Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered May 5,1999, which, in an action for personal injuries sustained by a laborer in a fall from a ladder on premises occupied by defendant-appellant, insofar as appealed from, granted plaintiff’s motion for partial summary judgment on the issue of defendant’s liability under Labor Law § 240 (1), unanimously affirmed, without costs.
Partial summary judgment in favor of plaintiff was properly granted upon his deposition testimony that he was injured when a ladder on which he was standing while installing *91telephone cable on defendant’s premises suddenly collapsed, and in the absence of evidence tending to show that plaintiffs injuries were not caused by his falling off a ladder or otherwise raising an issue as to his credibility (see, Acosta v 888 7th Ave. Assocs., 248 AD2d 284). Defendant cannot avoid summary judgment simply by arguing that plaintiff was the sole witness with exclusive knowledge of the facts as to how the accident happened (supra). Concur — Tom, J. P., Mazzarelli, Lerner and Buckley, JJ.